Citation Nr: 0920798	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO. 04-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of an L2-3 fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from November 1977 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1. Up to July 7, 2008, the Veteran's lumbar spine disorder 
was manifested by degenerative disc disease with no 
limitation to range of motion, no symptoms of intervertebral 
disc syndrome (IVDS), no incapacitating episodes and no 
muscle spasm severe enough to cause abnormal gait or abnormal 
spinal contour.

2. Since July 8, 2008, the Veteran has flexion limited by 
pain to 60 degrees, but not forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis. He also does not have lumbosacral strain with 
severe symptoms such as listing of the whole spine to one 
side or a positive Goldthwaite's sign, or severe limitation 
of motion, or symptoms of IVDS. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for residuals of an L2-3 fracture up to July 7, 2008 
are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5285 (2003), 5292 (2003), 5235-5242 (2008).

2. The criteria for a disability rating of 20 percent, but no 
higher, for residuals of an L2-3 fracture from July 8, 2008 
to present, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5285 (2003), 5292 (2003), 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In April 2003, July 2003, and August 2007 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate increased rating and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The notice was not timely; however, the Veteran was not 
prejudiced from this timing error because the Veteran's 
claims were readjudicated in the March 2009 supplemental 
statement of the case after he received appropriate VCAA 
notice in the August 2007 VCAA letter. Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake; 
however, the Board finds that this error did not affect the 
essential fairness of the adjudication because a reasonable 
person could be expected to understand from the May 2004 
statement of the case what was needed to substantiate his 
claim in spite of the notice error because the May 2004 
statement of the case clearly described the rating criteria 
for rating the Veteran's spinal disability. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and an appropriate VA medical examination. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim.
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of the Veteran's appeal, VA promulgated 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified, in pertinent part, at 38 
C.F.R. 4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003. The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000. Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Under the previous version of the rating criteria-

Under 5285, residuals of a fracture of the vertebra warranted 
a 100 percent rating with cord involvement, bedridden or 
requiring leg braces; a 60 percent disability rating without 
cord involvement but with abnormal mobility requiring a neck 
brace; and in all other cases, the residuals were to be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 38 C.F.R. § 4.71(a), Diagnostic Code 5285 (2003).

Under Code 5292, limitation of motion of the lumbar spine was 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome was moderate, with recurring attacks, a 20 percent 
evaluation was warranted. A 40 percent rating was in order 
when disability was severe, characterized by recurring 
attacks with intermittent relief. A maximum schedular rating 
of 60 percent was awarded when disability from intervertebral 
disc syndrome was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, if there was lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation was in order. A maximum schedular rating of 40 
percent was awarded when lumbosacral strain was severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Diagnostic Code 5235 is for vertebral fracture or 
dislocation; lumbosacral or cervical strain is rated under 
Diagnostic Code 5237; degenerative arthritis of the spine is 
rated under Diagnostic Code 5242; and Diagnostic Code 5243 is 
for intervertebral disc syndrome (IVDS).

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order. Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The relevant, competent evidence of record includes a 
statement from the Veteran's spouse which explains that she 
has observed her husband in pain from his back disability and 
describes what she says are his daily limitations due to his 
back disability. Although the Veteran's spouse is competent 
to describe the symptoms of pain the Veteran's experiences, 
as a lay person, she is not competent to attribute these 
symptoms to the Veteran's service-connected disability. 
Questions of diagnosis and etiology are within the province 
of trained medical professionals. Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994). As the Veteran's spouse is not shown to 
be other than a layperson without the appropriate medical 
training and expertise, she is not competent to render a 
probative opinion on a medical matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

2002 and 2003 private medical records and VA treatment 
records which show complaints of back pain. An April 2003 VA 
examination report shows that the Veteran reported a dull, 
aching pain across his lumbosacral spine which radiated down 
into both lower extremities posteriorly to the soles of both 
feet. He also alleged that he had missed 25 days of work in 
the previous year because of his symptoms. He complained of 
numbness and tingling in the posterior aspect of both thighs 
and calves. He stated that his back pain was aggravated by 
prolonged sitting, bending, lifting, and all sports. He 
reported walking one hour daily for exercise but complained 
of leg weakness. He denied any bladder or bowel incontinence 
or erectile dysfunction.

On physical examination, the Veteran did not appear to be in 
any acute or chronic distress. He walked with a normal gait 
and could stand on his heels and toes without difficulty. His 
spine was straight and his pelvis and shoulders were level. 
There was no localized tenderness or muscle spasm about the 
lumbosacral spine. He had full range of motion of the 
lumbosacral spine which was painless. His straight leg 
raising test and Patrick test were normal. His reflexes, 
sensation, and circulation were intact throughout in both 
lower extremities. The examiner noted that prior x-ray images 
revealed that the Veteran had degenerative disc disease at 
the L5-S1 level, but that there was no evidence of any recent 
or old fracture involving the pedicles of the first and 
second lumbar vertebra.

A July 2008 VA examination report shows that the Veteran 
reported chronic low back pain. The Veteran denied urinary or 
fecal incontinence, numbness, paresthesias, leg or foot 
weakness, falls, or unsteadiness. Erectile dysfunction was 
noted, but the examiner stated that it was not caused by the 
Veteran's back disability. The Veteran stated that he had a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain, but he denied flare-ups of his back 
disability. The examiner stated that the Veteran had 
experienced no incapacitating episodes due to IVDS. The 
examiner also noted that the Veteran used no devices or aids 
to ambulate and that he could walk more than a quarter mile 
but less than a full mile.

On physical examination, the Veteran had no spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour. His posture was 
normal, without abnormal spinal curvatures, but he had a 
"waddling" gait. Motor and sensory examinations were within 
normal limits. Range of motion testing revealed flexion 
limited to 60 degrees by pain; extension limited to 15 
degrees by pain; lateral flexion to 30 degrees on the right 
and limited to 20 degrees by pain on the left; lateral 
rotation to 30 degrees on the right and limited by pain to 12 
degrees on the left.

The examiner stated that there was no additional loss of 
motion on repetitive use of the joint and that upon 
repetitive testing, the Veteran's ranges of motion were 
unchanged from baseline values reported with no evidence of 
pain, fatigue, weakness, or incoordination. X-ray images of 
the Veteran's spine revealed no evidence of fracture or 
dislocation. On x-ray, the Veteran's lumbar vertebral bodies 
were normal in stature and properly aligned, the 
intervertebral disc spaces were normal, and the sacroiliac 
joints were symmetrical.

After careful review of the relevant evidence, the Board 
finds no evidence of IVDS at any point during the appeal 
period. Therefore, the Diagnostic Codes for IVDS are not for 
application in this case.

For the time period up to the date of the July 8, 2008 VA 
examination report, the Board notes that the competent 
evidence of record shows no limitation of motion of the 
spine, muscle spasm, sensory defect, abnormal gait, spinal 
defect or localized tenderness. In short, although there is 
ample evidence of continued subjective complaints of pain, 
the objective evidence of record shows very little to no 
spine pathology, other than degenerative disc disease on x-
ray, during this time period. The Board finds that a 
disability rating in excess of 10 percent is not warranted 
for this time period under former Diagnostic Codes 5285, 
5292, or 5295 as there is no evidence of limitation of motion 
or muscle spasm. The Board also finds that a disability 
rating in excess of 10 percent is also not warranted under 
the revised rating criteria under Diagnostic Codes 5235-5243 
as there is no evidence of limitation of motion of the spine.

However, for the period of time from the date of the July 8, 
2008 VA examination report to present, the Board finds that a 
20 percent disability rating is warranted as the Veteran's 
flexion of his spine is limited by pain to 60 degrees. A 
disability rating in excess of 20 percent, however, is not 
warranted under either the former or revised rating criteria 
as there is no evidence of limitation of forward flexion to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, or abnormal mobility requiring a neck 
brace, or severe limitation of motion, or severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; however, a higher rating is not warranted 
under these provisions for either time period as the ranges 
of motion as documented in the examination reports reflect 
consideration of pain on motion and the July 2008 examination 
report reflects that there is no additional limitation of 
range of motion resulting from fatigue, incoordination, or 
lack of endurance. In this regard, the Board has considered 
the Veteran's contentions of increased loss of function, but 
for the reasons as are stated above, the clinical evidence 
does not support his contentions and the Board must only 
consider the factors as enumerated in the rating criteria 
discussed above in its consideration of the schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).      

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the Veteran asserts that he is virtually 
unemployable because of his service-connected spine 
disability, the record does not include any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings. The Veteran has not required 
frequent periods of hospitalization for his service-connected 
disability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings. The Board does not doubt that limitation 
caused by back pain has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that referral for a higher rating on an extra-schedular basis 
is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

For the time period up to July 7, 2008, a disability rating 
in excess of 10 percent for service-connected residuals of an 
L2-3 fracture is denied. To this extent, the appeal is 
denied.

For the time period from July 8, 2008 to present, a 
disability rating of 20 percent, but no higher, is granted. 
To this extent, the appeal is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


